Mr. Justice Baker delivered the opinion of the court. Smith made to appellee an offer of $30 per thousand for the letters in question. Upon the receipt of this offer appellee, on June 8, 1901, delivered the letters to a carrier to be forwarded to Smith. This was an acceptance of Smith’s offer by appellee and no other .acceptance or notice was necessary to complete a contract for the sale of the letters by appellee to Smith. McCormick H. M. Co. v. Markert, 107 Iowa, 340; Story on Sales, Sec. 131. Upon the delivery in Chicago of the letters by the seller to a carrier to be forwarded to the buyer at Mew York, the property in the letters passed from the seller to the buyer, and no act of the seller, or carrier, or agreement between them, done or made after the delivery of the letters to the carrier, could annul the sale of the letters, or pass the property in the letters back from the buyer to the seller. The letters were not, therefore, when the bill of lading was issued to appellee on June 10th, in lieu of the receipt given appellee for the letters on June 8th, the property of appellee. Appellant carried the letters to New York and delivered them to the person there to whom they were consigned by appellee when delivered to appellant for carriage and delivery' on June 8th. That consignee was the purchaser of the letters from appellee, and before this suit was brought he paid appellee the price agreed upon between him and appellee for the letters, and appellee accepted such payment. The delivery of the letters to such consignee and purchaser, under the facts disclosed by the record, was not, in our opinion, wrongful, but proper. The judgment of the Circuit Court will be reversed with a finding of facts. Reversed with finding of facts.